Citation Nr: 0010038	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-49 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1969 to November 
1970 with overseas service in the Republic of Vietnam.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision, in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for a 
neuropsychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant manifests PTSD stemming from his exposure 
to combat stressors during his tour of duty in the Republic 
of Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he manifests PTSD as a result of 
his exposure to combat stressors during his overseas service 
in the Republic of Vietnam.  In this respect, he argues that 
the evidence of record establishes that he was exposed to 
combat stressors in service, to include active participation 
in firefights from which he incurred fragment wounds and 
burns.  He further argues that the medical evidence of record 
establishes that his symptoms, which include flashbacks, 
intrusive thoughts, sleep disturbance, depression, 
nervousness, distrust, hypervigilance and irritability, are 
sufficient to support a PTSD diagnosis related to his in- 
service combat stressors.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible when his contentions and the evidence 
of record are viewed in the light most favorable to his 
claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Furthermore, the evidence is sufficient to decide the case.  
The Board accordingly finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.

Service records confirm the appellant's allegations that he 
was involved in combat during his overseas service in 
Vietnam.  In this respect, he served as a rifleman with 
Company 1, 1st Battalion of the 506th Infantry in Vietnam from 
March 1970 to November 1970.  In April 1970, he was treated 
for a burn to the right hand stemming from a white phosphorus 
grenade.  In May of 1970, he was treated for a fragment wound 
to the forehead from a friendly fire grenade while stationed 
at Firecamp Rakkason.  He later incurred a fragment wound to 
the left thigh in June 1970.  His decorations include the 
Combat Infantry Badge and the Purple Heart.

In pertinent part, the appellant first sought VA medical 
treatment for complaint of nightmares, flashbacks, intrusive 
thoughts, anxiety and depression in August 1994.  He was 
given an initial assessment of adjustment disorder with 
anxiety, rule out (R/O) PTSD.  On May 9, 1995, an examiner 
indicated a diagnosis of major depression and PTSD.

Subsequently, the appellant underwent a May 1995 PTSD 
examination conducted by a three- member Board of 
psychiatrists.  A psychological report performed for purposes 
of the evaluation noted additional symptoms of high tension, 
restlessness, irritability, and insomnia.  Following 
psychological testing, the psychologist indicated his opinion 
that an anxiety disorder and PTSD were contemplated 
diagnoses.  On psychiatric interview, the appellant reported 
his daily remembering of his heavy combat experiences.  He 
further complained of poor concentration, poor performance at 
work, violent impulses and having no reason to live.  The 
examination report noted that, during his first evaluation, 
he committed an evidently voluntary act of ripping a 
newspaper that he carried with him as soon as he sat down.  
Mental status examination failed to elicit a thought or 
perceptual disorder, and mainly noted findings of sad 
expression and depressed mood.  He was given a diagnosis of 
depressive disorder, not otherwise specified (NOS), with 
anxiety features.

However, subsequent VA clinical records noted clear diagnoses 
of PTSD.  In this respect, an examiner in June of 1995 
indicated his opinion that "[t]here are enough factors" to 
support a diagnosis of PTSD.  Thereafter, there are numerous 
references to a PTSD diagnosis, some apparently based upon 
history, but there were clear diagnoses of PTSD in February 
and April 1996.  On August 1, 1996, the appellant was 
admitted for inpatient treatment due to symptoms of insomnia, 
nightmares of war events, anhedonia, anorexia, weight loss, 
sadness and isolation tendency.  He was discharged on August 
30, 1996 with a diagnosis of delayed PTSD.  Clinical records, 
dated in December 1996 and January 1997, showed diagnoses of 
PTSD and depressive disorder NOS. 

In January 1997, the appellant underwent VA mental disorders 
examination with a member of the psychiatric Board who 
examined him in May of 1995.  Following mental status 
examination, the examiner offered a diagnosis of dysthymia 
and dependent personality features.  However, an April 1997 
psychiatry note revealed a diagnosis of PTSD.  Additionally, 
a clear diagnosis of PTSD was noted in clinical records dated 
in April, July, November and December of 1997, as well as 
January and May of 1998.

A claim for PTSD is well grounded where an appellant submits 
(1) medical evidence of a current diagnosis of PTSD; (2) 
evidence, lay or otherwise, of an in- service stressor; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App 128 
(1997).  As stated above, the appellant has presented a well 
grounded claim as he has submitted a diagnosis of PTSD and 
credible evidence of exposure to in- service combat 
stressors.  

However, even though the appellant has submitted a well 
grounded claim, eligibility for a PTSD service connection 
award requires (1) medical evidence establishing a clear 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressors.  Gaines 
v. West, 11 Vet.App. 353, 357 (1998); see also 38 C.F.R. § 
3.304(f) (1999).

Undoubtedly, the appellant has provided medical evidence 
establishing a clear diagnosis of PTSD.  In this respect, his 
VA psychiatric treatment records show that his treating VA 
physicians continue to treat him for PTSD.  Additionally, 
there is a diagnosis of delayed PTSD following a one- month 
period of psychiatric hospitalization in August 1996.  On the 
other hand, a May of 1995 PTSD examination by a three- member 
Board of VA psychiatrists indicated a diagnosis of depressive 
disorder NOS with anxiety.  In January 1997, one member of 
that Board offered his diagnosis of dysthymia and dependent 
personality features.  Thereafter, however, the appellant's 
treating VA physicians continued to diagnosis him with PTSD.

Based upon the above, the Board is of the opinion that the 
medical evidence of record is in relative equipoise regarding 
whether the appellant manifests PTSD.  With application of 
the benefit of the doubt rule, the Board finds that the 
medical evidence of record establishes that the appellant has 
PTSD.  Upon further review of the clinical records and the 
appellant's documented history of in- service exposure to 
combat stressors, the Board further finds that the stressors 
which the examiners have found productive of PTSD are the 
same stressors which have been credibly documented in the 
claims folder.  As such, the appellant has provided the 
necessary medical evidence of a nexus between service and his 
PTSD disability, see Cohen, 10 Vet. App at 128, and the Board 
concludes that service connection for PTSD is warranted.

ORDER

Service connection for PTSD is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

